Citation Nr: 1634247	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to April 24, 2012, and in excess of 70 percent thereafter for chronic post-traumatic stress disorder (PTSD), previously rated as adjustment disorder with depressive features. 

2.  Entitlement to an evaluation in excess of 20 percent for thoracic muscle strain, lumbar muscle spasm.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for circulatory problems left hand, claimed as circulatory problems.

7. Entitlement to service connection for circulatory problems right hand, claimed as circulatory problems.  

8.  Entitlement to service connection for left lower extremity disability. 

9.  Entitlement to service connection for right lower extremity disability.

10.  Entitlement to service connection for bilateral thoracic outlet syndrome.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002, from February 2003 to May 2003, and from August 2006 to November 2007.  He also served in the Army National Guard.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2010, the RO increased the evaluation of thoracic muscle strain, lumbar muscle spasm from 10 percent disabling to 20 percent, effective August 13, 2009.  The RO also continued a 30 percent evaluation for service-connected adjustment disorder with depressive features.  The Veteran filed a notice of disagreement dated in September 2010, and the RO issued a statement of the case dated in May 2012.  The Veteran submitted his substantive appeal in May 2012.  In May 2012, the RO granted service connection for chronic PTSD (previously rated as adjustment disorder with mixed features also claimed as sleeping problems under
diagnostic code 9440) effective April 24, 2012, and evaluated the disability as 70 percent disabling effective April 24, 2012 based on the new mental condition of PTSD.

In May 2010, the RO in pertinent part, denied entitlement to service connection for a cervical spine disability, right and left shoulder disabilities, circulatory problems of the right and left hands, claimed as circulatory problems, and right and left lower extremity disabilities.  The Veteran filed his notice of disagreement in September 2010, and the RO issued a statement of the case dated in April 2012.  The Veteran submitted his substantive appeal in May 2012.

In July 2011, the RO denied entitlement to service connection for bilateral thoracic outlet syndrome.  The Veteran filed a notice of disagreement with this decision in November 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, with respect to the Veteran's claim for bilateral thoracic outlet syndrome, the Board notes that this claim was denied by the RO in July 2011.  The filed a notice of disagreement dated in November 2011.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses this issue, a remand is warranted. See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Next, the Board notes that the Veteran's claims file contains a May 2012 claim for individual unemployability.  In this claim, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration as of April 2012.  The Veteran's claims file, however, does not appear to contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  See also 38 C.F.R. § 3.159(c)(2) (2015) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

With respect to the Veteran's cervical spine claim, the Veteran was afforded a VA examination dated in February 2014.  The Veteran was diagnosed with cervical myositis.  The Veteran reported that he developed neck and back pain secondary to an IED incident in which he was a driver.  He described mid and cervical pain that was deep and dull, non-radiating.  He had limitation of motion and pain as a result of this condition.  No opinion regarding nexus to service was provided.

Upon remand, an additional opinion regarding the Veteran's cervical spine disability should be obtained.  The Veteran has a diagnosed disability in connection with this pain and reported onset in service.  In this regard, the Board notes that the Veteran is in receipt of the Combat Action Badge.  The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Upon remand, the Veteran should be afforded an opportunity to submit additional relevant evidence.  Updated VA treatment records should also be obtained.  In this regard, the Board notes that the most recent VA treatment records in the Veteran claims file date to October 2012.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to service connection for bilateral thoracic outlet syndrome, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records dated since October 2012.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  Arrange for an appropriate VA opinion for the purpose of determining whether the Veteran's diagnosed cervical myositis is related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Based on his/her review of the case, the examiner should indicate whether the diagnosed cervical myositis had its onset during active duty or within one year of active duty, or whether this disability is related to the Veteran's military service, to include the reported IED incident.  The examiner should accept the Veteran's account of the IED incident as credible.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal taking into consideration the provisions of 38 U.S.C.A. § 1154(b).  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

